Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

          Claims 17-21 and 23 are allowed because none of the prior art references of record teaches a liquid ejection system comprising an ink cartridge that is configured to be mounted into a liquid ejection apparatus, the ink cartridge comprising a first cartridge-side engagement structure including first cartridge-side receiving portions and a first cartridge-side engagement portion disposed between the first cartridge-side receiving portions, the first cartridge-side engagement portion being a first step that is configured to engage with the first apparatus-side engagement portion of a first apparatus-side engagement structure; and a second cartridge-side engagement structure including second cartridge-side receiving portions and a second cartridge-side engagement portion disposed between the second cartridge-side receiving portions, the second cartridge-side engagement portion being a second step that is configured to engage with a second apparatus-side engagement portion of a second apparatus-side engagement structure , wherein the shape of the first cartridge-side engagement structure is the same as the shape of the second cartridge-side engagement structure; the first cartridge-side engagement portion and the second cartridge-side engagement portion sandwich the liquid supply port; a movement of the ink cartridge in a demounting direction opposite to a mounting direction is restricted by engaging the polygonal protrusion of the first apparatus-side engagement portion with the first step included in the first cartridge-side engagement structure, and by engaging the polygonal protrusion of the second apparatus-side engagement portion with second step included in the second cartridge-side engagement structure; and the first cartridge-side engagement portion is located higher than the liquid supply port in the demounting direction and the second cartridge-side engagement portion is located higher than the liquid supply port in the demounting direction in the combination as claimed. 
             Claims 24-28 and 30 are allowed because none of the prior art references of record teaches an ink cartridge that is configured to be mounted into a liquid ejection apparatus that comprises a first apparatus-side engagement structure including a first apparatus-side engagement portion and a second apparatus-side engagement structure including a second apparatus-side engagement portion, the ink cartridge comprising a first cartridge-side engagement structure that includes first cartridge-side receiving portions and a first cartridge-side engagement portion disposed between the first cartridge-side receiving portions, the first cartridge-side engagement portion being a first step that is configured to engage with the first apparatus-side engagement portion; and a second cartridge-side engagement structure including second cartridge-side receiving portions and a second cartridge-side engagement portion disposed between the second cartridge-side receiving portions, the second cartridge-side engagement portion being a second step that is configured to engage with the second apparatus-side engagement portion, the first apparatus-side engagement structure and the second apparatus-side engagement structure each being formed by a polygonal protrusion, wherein the shape of the first cartridge-side engagement structure is the same as the shape of the second cartridge-side engagement structure; the first cartridge-side engagement portion and the second cartridge-side engagement portion sandwich the liquid supply port; a movement in a demounting direction opposite to a mounting direction is restricted by the polygonal protrusion of the first apparatus-side engagement portion with the first step included in the first cartridge-side engagement structure, and by engaging the polygonal protrusion of the second apparatus-side engagement portion with second step included in the second cartridge-side engagement structure; and the first cartridge-side engagement portion is located higher than the liquid supply port in the demounting direction and the second cartridge-side engagement portion is located higher than the liquid supply port in the demounting direction in the combination as claimed. 

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853